Citation Nr: 0011222	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-04 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of a right knee meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1975 to April 
1981.

The current appeal arose from a November 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO denied entitlement to an 
increased evaluation for postoperative residuals of a right 
knee meniscectomy.




In September 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO in response to the veteran's 
request to attend a hearing before a travel Member of the 
Board at the RO.  The veteran failed to report for a hearing 
scheduled before a travel Member of the Board at the RO in 
February 2000.

The case has been returned to the Board for further appellate 
review.

The veteran related that he was unable to work due to knee 
pain when he was examined by VA in April 1997.  It appears he 
was raising a claim of entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability (TDIU).  Since the issue of entitlement to a 
TDIU has been neither procedurally prepared nor certified for 
appellate review, and is not inextricably intertwined with 
the issue on appeal, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

Postoperative residuals of a right knee meniscectomy are 
productive of not more than severe impairment, or additional 
functional loss due to pain or other pathology.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
postoperative residuals of a right knee meniscectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran sprained his right knee while running.  In March 1981 
he was hit by a car and sustained injuries including to his 
right knee.  Examination thereafter disclosed swelling in the 
right knee.  

VA conducted a general medical examination of the veteran in 
May 1981.  He complained of pain and swelling.  Examination 
disclosed the knee was diffusely swollen and warm.  There was 
slight effusion.  The examination concluded in a pertinent 
diagnosis of possible hemarthrosis of the right knee.

In July 1981 the RO granted entitlement to service connection 
for residuals of a right knee injury with assignment of a 10 
percent evaluation.

The veteran was hospitalized in November 1981 at which time 
he underwent a subtotal lateral meniscectomy of the right 
knee.

The veteran was hospitalized in March 1983 at which time he 
underwent an arthroscopy with excision of the anterior horn 
of the right medial meniscus.

The veteran was hospitalized in September 1994 at which time 
he underwent a right knee arthroscopy.

The veteran was hospitalized in May 1989 for arthroscopy of 
the right knee.

A February 1990 VA examination report shows the veteran 
reported with a Lyman knee brace.  He had some well healed 
scars from arthroscopic surgery .  The right knee was 
definitely warmer as compared to the left.  Extension was to 
zero degrees and flexion was to 45 degrees.  He had weak 
quadriceps on the right as compared to the left.  The veteran 
could take a few steps, but had a very abnormal gait.  

The veteran could not squat.  The examination diagnosis was 
postoperative status, internal derangement of the right knee 
with arthroscopic surgery for chondromalacia and a lateral 
meniscus tear with anterior cruciate ligament completely 
degenerated and nonfunctional, and a moderate synovial 
hypertrophy.

In August 1990 the RO granted entitlement to an increased 
evaluation of 30 percent for postoperative residuals of a 
right knee meniscectomy.

VA outpatient reports include a visit by the veteran in May 
1992 at which time he complained of chronic pain.

The veteran was hospitalized by VA in August 1992 at which 
time he was diagnosed with chondromalacia subsequent to a 
right knee arthroscopy.  A follow-up outpatient report shows 
he was diagnosed with arthritis following arthroscopy of the 
right knee.

In May 1994 the veteran filed a claim of entitlement to an 
increased evaluation for his service-connected disability of 
the right knee.

VA conducted a medical examination of the veteran in July 
1994.  He was reported as being a former VA employee.  He 
stated that he was not a regular patient at the VA medical 
center.  The last visit had apparently been made in September 
1993.  He complained of chronic pain and it was his belief 
that he had severe degenerative arthritis.  He constantly 
wore a brace.  He felt that his knee was unstable.  He stated 
he had been told that he may be a candidate for a total knee 
replacement.

On examination the veteran was reported as five feet tall and 
to weigh 190 pounds.  He walked with an elaborate metallic 
brace and a limp.  After removal of the brace, clinical 
inspection disclosed that the distal quadriceps appeared 
atrophied to the eye.  Two inches above the superior border 
of the patella the circumference was 15 5/8 inches as 
compared to 16 7/8 inches on the left.  There were multiple 
scars from arthroscopic approaches to the knee.  The knee 
appeared mildly swollen.  

Extension was to 10 degrees and flexion was to 120 degrees.  
There was both audible and palpable crepitus as he moved 
through the range of motion.  The Drawer sign appeared to be 
plus to positive.

There was no swelling, deformity, angulation, false motion, 
shortening, or intra-articular movement.  The examination 
diagnosis was history of trauma to the right knee and of 
surgery for meniscectomy with several subsequent debridement 
surgeries.  The current impression was severe degenerative 
arthritis.  The examiner noted that x-ray had revealed a 
loose body and narrowing.  A radiologist interpreted x-ray 
study to show mild narrowing of the medial joint compartment.  
A density was seen posteriorly on the right which appeared to 
be too central for a fabella and possibly represented a joint 
body.

In July 1996 the RO requested the veteran to identify all 
treatment he had received on his right knee since June 1994.  
An RO request for medical records from 1994 and thereafter 
resulted in a response from the VA outpatient clinic that the 
veteran had not had any appointments in 1994-1995.

VA conducted a medical examination of the veteran in April 
1997.  He claimed that he was unable to work because of right 
knee pain.  On examination his gait was slow and antalgic on 
the right side.  However, he preferred not to use any 
assistive devices and had never used one.  On request to bend 
his knee as far as possible he flexed it to about 90 degrees 
and stopped there because of alleged pain.  However, on 
passive testing the right knee range of motion was normal.  
There was no evidence of ligamentous laxity.  A slight amount 
of joint fluid was detected.  

The veteran complained of pain on all test maneuvers 
including range of motion of the right knee.  No crepitus was 
detected on rubbing the patella against the femoral condyle.  
Some tenderness was detected over the medial and lateral knee 
joint line.  There was no obvious muscle atrophy of the right 
thigh muscles.  The examiner noted there was functional range 
of motion of all extremities.  There were no abnormal 
movements.  Muscle function and tone were normal.  Posture 
was normal.  

Neurological examination shows proprioception, sensation, 
coordination, and reflexes disclosed no gross muscle atrophy 
or sensory impairment.  Functional status shows the veteran 
was independent as to rolling, scooting, supine/sitting and 
sitting/standing positions.  He was reported as normal with 
respect to sitting both static and dynamic and standing both 
static and dynamic.  He had an antalgic and slow gait.

The examiner noted that with respect to DeLuca, infra, 
factors, without cooperative and full participation of the 
veteran, objective evaluation was difficult to ascertain.  
The examiner noted that as best as he could judge, there was 
no clinical suggestion of loss of excursion (range of motion) 
and coordination.  The muscle strength, speed of motion and 
endurance were affected moderately due to pain.

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities.  
38 C.F.R. Part 4.  The percentage ratings contained in the 
rating schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10 (1999).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  



In addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1999), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups of minor joints caused by degenerative arthritis that 
is established by x-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in." Hicks v. Brown, 8 Vet. App. 417 (1995).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings be assigned to organic diseases 
and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of a right knee meniscectomy is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).



In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected right knee disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this regard the Board notes that although additional 
medical records were obtained, the veteran was given the 
opportunity by the RO to identify and/or submit additional 
evidence in support of his claim for an increased evaluation 
of his right knee disability.  Additional records were 
requested in accordance with the veteran's response; however, 
no additional records were shown to exist.  Also, the veteran 
has been afforded the benefit of two VA comprehensive 
examinations during the course of the processing of his 
claim.  One of these examinations was for the purpose of 
ascertaining functional loss due to pain per DeLuca, supra.  
There have been no indications that there are additional 
records which have not already been requested and/or obtained 
in connection with the veteran's claim.  For the foregoing 
reasons, the Board finds that the case is ready for appellate 
review and no further assistance is warranted.

The RO has rated the veteran's postoperative residuals of a 
right knee meniscectomy by analogy to recurrent subluxation 
or lateral instability of the knee as 30 percent disabling 
under diagnostic code 5257.  The 30 percent evaluation is the 
maximum schedular evaluation assignable under this diagnostic 
code which contemplates severe recurrent subluxation or 
lateral instability of the knee.  It is well to note that the 
evidentiary record pertinent to the current appeal is 
negative for severe recurrent subluxation or lateral 
instability of the right knee.

Other criteria pertaining to evaluation of disabilities of 
the knee and leg are set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263.  In this regard, the Board finds 
that the evidentiary record is negative for ankylosis of the 
right knee in flexion between 10 and 20 degrees, thereby 
precluding assignment of a 40 percent evaluation under 
diagnostic code 5256.  The maximum schedular evaluation under 
diagnostic code 5260 for flexion of a leg limited to 20 
degrees is 30 percent.  

The veteran's left knee disability is already rated as 30 
percent disabling; therefore, application of the criteria 
under diagnostic code 5260 is not warranted.  As extension of 
the right knee to 30 degrees has not been shown, assignment 
of a 40 percent evaluation for limited extension of the leg 
under diagnostic code 5261 is not warranted.  The record in 
fact shows that when last examined by VA, the veteran was 
found to have full functional range of motion of all joints 
including the right knee.  The record is negative for 
nonunion of the right tibia and fibula with loose motion 
requiring a brace, thereby precluding assignment of a 40 
percent evaluation under diagnostic code 5262.

The Board has also considered the veteran's claim that his 
right knee disability is manifested by chronic pain, etc.  
The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 206.  However, the Court 
has also held that when a diagnostic code is not predicated 
on loss of range of motion, 38 C.F.R. §§ 4.40, 4.45, with 
respect to pain, do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

Nonetheless, because the veteran did exhibit limitation of 
motion when formally examined by VA in July 1994 at which 
time extension was limited to 10 degrees and flexion to 120 
degrees, and at least initially had flexion limited to 90 
degrees when examined in April 1997, the Board has considered 
assigning a higher evaluation in view of the fact that the 
criteria under diagnostic codes 5260 and 5261 are applicable.

However, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 
veteran is rated at the maximum 30 percent evaluation for 
severe disablement under diagnostic code 5257.  Accordingly, 
application of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 is not warranted.  

Under diagnostic code 5260 a noncompensable evaluation may be 
assigned for limitation of flexion of a leg to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and 30 percent when limited to 15 degrees.  
Under diagnostic code 5261 a noncompensable evaluation may be 
assigned for limitation of extension of a leg to 5 degrees, 
10 percent when limited to 10 degrees, 20 percent when 
limited to 15 degrees, 30 percent when limited to 20 degrees, 
40 percent when limited to 30 degrees, and 50 percent when 
limited to 45 degrees.

As the Board reported earlier, when the veteran was examined 
by VA in July 1994, right knee flexion was limited to 120 
degrees which did not meet the criteria for a noncompensable 
evaluation under diagnostic code 5260.  Right knee extension 
was limited to 10 degrees which would have warranted a 10 
percent evaluation under diagnostic code 5261.  However, when 
most recently examined by VA in April 1997, the veteran 
initially indicated that he could flex to only 90 degrees.  
He still did not qualify for even a noncompensable evaluation 
under diagnostic code 5260.  However passive range of motion 
testing disclosed full range of motion both on flexion and 
extension.  Such does not meet the criteria for a 
noncompensable evaluation under either diagnostic code 5260 
or 5261.

In a previous supplemental statement of the case issued in 
August 1997, the RO appears to be conceding that arthritis 
may be part of the veteran's service-connected disability.  
In any event, the Board notes that the above reported most 
recent range of motion studies do not meet the criteria for a 
noncompensable evaluation under diagnostic code 5260 or 5261 
respectively.  As he does not meet the criteria for a zero 
percent rating under either diagnostic code, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97.



In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In this case, the medical documentation shows that residual 
scarring from previous surgical procedures on the right knee 
has been reported as healed with no evidence of  poor 
nourishment with repeated ulceration, tenderness and pain on 
objective demonstration, or limitation on function of the 
knee due to the scarring.  As such, a separate compensable 
disability evaluation for the veteran's residual scarring is 
not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for postoperative 
residuals of a right knee meniscectomy.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
pertinent theories of entitlement to a benefit under the law 
or regulations.




In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.

In the veteran's case at hand, the RO has provided and 
discussed the criteria for assignment of an extraschedular 
evaluation in light of the veteran's claim for an increased 
evaluation for his right knee disability.  It has been the 
determination of the RO that no basis exists upon which to 
predicate referral of the veteran's case to the Under 
Secretary or the Director for consideration of extraschedular 
evaluation.  The Board agrees with the determination.

The Board's review of the record discloses that it has been 
several years since the veteran had his last surgery.  The 
current medical record does not show that his service-
connected right knee disability requires frequent inpatient 
care.  While the veteran on examination voiced his belief 
that he was unable to work due to his right knee pain, there 
is no substantiating evidence of record that this is the 
case.  While the veteran may not be able to work, it is not 
shown to be due to his service-connected disability of the 
right knee.  On the contrary, rather minimal disablement due 
to the right knee disorder was shown on VA examinations 
conducted in 1994 and 1997.  VA treatment reports on file 
include references to pain.  This is hardly reflective of an 
unusual or exceptional disability picture.  The service-
connected right knee disability has not markedly interfered 
with the veteran's ability to work.

Hence, the Board does not find that the veteran's service-
connected right knee disability has rendered his clinical 
picture unusual or exceptional in nature.  No basis has been 
presented upon which to predicate referral of the veteran's 
case to the Under Secretary for Benefits or the Director of 
the VA Compensation and Pension Service for consideration of 
extraschedular evaluation for the right knee.  The 
evidentiary record does not support a grant of entitlement to 
an evaluation in excess of 30 percent for the right knee 
disability on an extraschedular basis.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of a right knee meniscectomy is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

